OPINION — AG — SUBJECT TO THE APPROVAL OF THE STATE DEPOSITORY BOARD, REVENUE BONDS ISSUED BY A HOUSING AUTHORITY UNDER SENATE BILL NO. 14 (30TH LEGISLATURE) CAN BE ACCEPTED AS SECURITY FOR DEPOSITS OF STATE FUNDS WHEN SUCH BONDS ARE SUPPORTED BY ONE OF THE TYPES OF COMMITMENT FROM THE UNITED STATES GOVERNMENT OR AGENCY THEREOF SPECIFIED IN SECTION 21 OF HOUSE BILL NO. 14, BONDS ISSUED UNDER SENATE BILL NO. 14 ARE OBLIGATIONS OF THE ISSUING HOUSING AUTHORITY EVEN THOUGH THEY ARE SECURED BY FEDERAL GRANTS OR LOANS. CITE: 62 O.S. 1961 77 [62-77], 62 O.S. 1961 76 [62-76] (JAMES FUSON)